Citation Nr: 0722784	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral stress 
fractures of the lower legs. 

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right heel.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound of the right foot with 
retained foreign body. 

4.  Entitlement to a compensable rating for stress fractures, 
os calcis of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  

The issues of service connection for bilateral stress 
fractures of the lower legs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right heel is 
manifested by complaints of pain with not more than marked 
limitation of motion of the ankle.  

2.  Residuals of a shell fragment wound of the right foot is 
manifested by a retained foreign body without any additional 
symptoms not contemplated in the rating for the traumatic 
arthritis of the right heel.

3.  The veteran's stress fractures, os calcis of the left 
foot, is essentially asymptomatic without objective evidence 
of pertinent symptoms or associated deformity of the os 
calcis. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right heel have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5271, 5272, 5273 (2006).   

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right foot with 
retained foreign body have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.14, 4.71a, DCs 5284, 7804 (2006). 

3.  The criteria for a compensable rating for stress 
fractures, os calcis of the left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.71a, DCs 5273, 5284 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an October 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA treatment records and examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no effective dates will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine 
and the ankle are considered major joints.  See 38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

1.  Traumatic Arthritis of the Right Heel with Marked 
Decreased Range of Motion

The RO has rated the veteran as 20 percent disabled for his 
disability under DC 5010-5271 .  DC 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle, and for a maximum 20 percent evaluation for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271.  For a higher rating, it would have to be shown that 
there is ankylosis of the ankle.  See DC 5270.

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in November 2002, it was noted that the veteran 
had range of motion 5-10 degrees in plantar flexion and 5 
degrees passive dorsiflexion bilaterally.  The examiner also 
added that inversion, eversion, dorsiflexion, plantar 
flexion, adduction, and abduction were within normal limits 
with muscle strength against resistance.  Subsequently on VA 
examination in August 2003, it was noted that the veteran had 
normal range of motion with no pain in any of the joints of 
either foot.  Clearly, there is no ankylosis of the ankle and 
accordingly no basis for a higher rating based on limitation 
of motion as the veteran is currently in receipt of the 
maximum rating allowable for limited motion.  Accordingly, 
the veteran is not entitled to a compensable rating for his 
right ankle disability under DC 5271.

Consideration has also been given to rating the disability 
under DC 5273 which is concerned with malunion of the os 
calcis with deformity; however, that DC would not provide a 
higher rating as deformity of the os calcis has not been 
shown.  

Additionally, the Board has considered functional impairment 
as a result of pain on repetitive use.  The veteran indicated 
at the November 2002 examination that he experienced flare-
ups and had discomfort within four hours at work and 
indicated he had weakness after prolonged standing.  The 
August 2003 VA examination report noted no fatigability or 
lack of endurance and the veteran indicated that the pain did 
not limit his activities.  Again, functional impairment is 
already contemplated in the currently assigned 20 percent 
rating for marked limitation of motion, which is the maximum 
rating assignable under the criteria.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right ankle disability warrants no more than a 
20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

2.  Gunshot wound of right foot   

With respect to the other disability involving the right 
foot, the RO has assigned a 10 percent rating for the foot 
under the provisions of DC 7804.  This pertains to 
superficial scars that are painful on examination in which 
case a maximum rating of 10 percent is for application.  DC 
7804.  This particular code does not provide for a higher 
rating than 10 percent.  Apparently, the RO determined that 
the retained foreign body could be rated analogously to a 
painful scar.  Be that as it may, it is still the maximum 
rating assignable and there would be no other basis for 
assigned a higher rating for this disability under any other 
code.  Clearly, any functional impairment of the foot has 
been contemplated in the rating for the arthritis of the 
right heel with limitation of motion.  To rate the functional 
impairment again under a different diagnostic code would be a 
clear violation of the regulatory prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, there is no 
basis for a higher rating for the right foot injury with 
retained metallic foreign body.  


3. Stress Fractures, Os Calcis of the Left Foot

The veteran's left foot has been rated under DC 5284 as non-
compensable.  Under DC 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating, a 20 percent rating 
requires moderately severe residuals, and a 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.

On VA examination in November 2002, the veteran was noted to 
have good range of motion at the first metatarsophalangeal 
joint with 5 degrees of passive and between 5-10 degrees of 
plantar flexion.  He had no pain on range of motion and 
inversion, eversion, dorsiflexion, plantar flexion, 
adduction, and abduction were within normal limits with 
muscle strength against resistance.  The examiner noted that 
the veteran's left foot was pronated greater than the right 
moderately.  He also had collapsing arches which was greater 
on the left side.  On VA examination in August 2003, it was 
noted that the veteran had eversion of 25 degrees and 0-15 
degrees of inversion, calluses on his great toe, no 
onychomycosis, no pain to palpation in any joint of the foot, 
no pain on stretch of the Achilles tendon, no pain on 
palpation of the heel of his foot.  It was also noted that 
the veteran had normal range of motion without pain in any of 
the joints of his foot and muscle strength was normal.  X-
rays of the left foot revealed short middle phalanx of the 
second, third, and fourth toe joint spaces which were very 
narrow with some degenerative changes involving the proximal 
interphalangeal joints of the third toe.  Based on the 
medical evidence, there has not been a showing of moderate 
residuals of other foot injuries to warrant a 10 percent 
rating under DC 5284.  

Also, consideration has been given to rating the disability 
under DC 5273 dealing with malunion of the os calcis with 
deformity; however, no deformity of the os calcis has ever 
been demonstrated.  Thus, a compensable evaluation under this 
DC would not be in order.  38 C.F.R. § 4.31.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left foot disability warrants no more than a 
non-compensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

3.  Extraschedular consideration

Finally, the veteran has not been hospitalized for any of his 
disabilities.  The veteran indicated that his feet hurt when 
stands or walks for long periods of time and also that he 
stands on his feet about 3-4 hours a day sorting mail at the 
postal office.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

A rating in excess of 20 percent for traumatic arthritis of 
the right heel is denied.  

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right foot with a retained foreign body 
is denied.  

A compensable rating for stress fractures, os calcis of the 
left foot is denied. 


REMAND

In his March 2003 Notice of Disagreement, the veteran 
indicated that he disagreed with the decision as to service 
connection for bilateral stress fractures of the lower legs.  
While the RO issued a March 2004 Statement of the Case (SOC) 
for the veteran's other claims on appeal, an SOC has not been 
issued for the service connection claim.  Therefore a remand 
is necessary to correct this procedural deficiency.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2006), Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to the 
issue of entitlement to service connection 
for bilateral stress fractures of the lower 
legs.  The veteran is hereby notified that, 
following the receipt of the SOC concerning 
this issue, a timely substantive appeal must 
be filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the case 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


